 USDC IN/ND case 3:20-cv-00638-JD-MGG document 9 filed 09/21/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JUSTIN R. REICHHART,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-638-JD-MGG

 GALIPEAU, et al.,

               Defendants.

                                 OPINION AND ORDER

       Justin R. Reichhart, a prisoner without a lawyer, filed an amended complaint

about conditions at the Westville Correctional Facility. ECF 8. “A document filed pro se

is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless,

pursuant to 28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is immune

from such relief.

       Reichhart alleges he worked in the Maintenance Department and was exposed to

black mold and asbestos which he believes is unhealthy. However, “not every deviation

from ideally safe conditions constitutes a violation of the constitution.” The Eighth

amendment does not constitutionalize torts. Nor does it require complete compliance

with the numerous OSHA regulations.” French v. Owens, 777 F.2d 1250, 1257 (7th Cir.
 USDC IN/ND case 3:20-cv-00638-JD-MGG document 9 filed 09/21/20 page 2 of 4


1985) (quotation marks and citations omitted.). “In order to state a claim under § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006). Therefore the violation of health and safety rules is not sufficient to

state a claim.

       Prison conditions violate the Eighth Amendment if they pose a substantial risk of

serious harm and prison officials are deliberately indifferent to the risk. Farmer v.

Brennan, 511 U.S. 825, 837 (1994). Conditions of confinement must be severe to support

an Eighth Amendment claim; “the prison officials’ act or omission must result in the

denial of ‘the minimal civilized measure of life’s necessities.” Id. at 834. The Eighth

Amendment only protects prisoners from conditions that exceed “contemporary

bounds of decency of a mature, civilized society.” Lunsford v. Bennett, 17 F.3d 1574, 1579

(7th Cir. 1994).

       As the Seventh Circuit has explained, “the mere presence of asbestos in a prison

does not violate the Eighth Amendment; exposure to moderate levels of asbestos is a

common fact of contemporary life and cannot, under contemporary circumstances, be

considered cruel and unusual.” Contreras v. Hawk, 77 F.3d 484 (7th Cir. 1996) (quotation

marks and brackets omitted). Reichhart was exposed to black mold and asbestos while

doing maintenance work while supervised by prison staff who would have been

similarly exposed. “An objectively sufficiently serious risk is one that society considers

so grave that to expose any unwilling individual to it would offend contemporary

standards of decency.” Christopher v. Buss, 384 F.3d 879, 882 (7th Cir. 2004) (quotation


                                              2
 USDC IN/ND case 3:20-cv-00638-JD-MGG document 9 filed 09/21/20 page 3 of 4


marks and citations omitted). Reichharts’ exposure was not an objectively serious risk

because it was not meaningfully different than that of prison employees who willingly

worked in the same environment. As such, this exposure did not violate the Eighth

Amendment.

       Additionally, he raises two claims related to Covid-19. First, he alleges Westville

prison officials should not have continued to receive new inmates from other facilities

during the three weeks after the first case was identified there on March 10, 2020.

Covid-19 has created unprecedented challenges in all areas of life. Indiana ordered the

closure of non-essential businesses on March 24, 2020, but specifically exempted

correctional facilities and all other essential government functions.

https://www.in.gov/gov/files/Executive_Order_20-08_Stay_at_Home.pdf. The

United States Centers for Disease Control and Prevention Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

Facilities, recognized the hazards posed by transferring inmates, but it did not suggest

prohibiting all such transfers. Therefore it was not deliberately indifferent for prison

officials at Westville to have continued to accept new inmates during the three weeks

after March 10, 2020.

       Finally, he alleges he could not get a Covid test because the prison did not have

enough tests. He says he did not have any symptoms, but wanted a test because he

believed he had been exposed. However, the availability of testing was very limited

early in the pandemic and it was not even possible to test everyone with symptoms in

Indiana. See https://www.indystar.com/story/news/health/2020/04/28/indiana-


                                             3
 USDC IN/ND case 3:20-cv-00638-JD-MGG document 9 filed 09/21/20 page 4 of 4


tries-increase-coronavirus-testing-but-some-supplies-scarce/2997576001/. In light of

these shortages, the failure to test asymptomatic individuals was not deliberately

indifferent.

       This complaint does not state a claim, and it is unclear what facts Reichhart could

provide which could do so consistent with the allegations he has already made.

However, he may file an amended complaint if he has additional facts because “[t]he

usual standard in civil cases is to allow defective pleadings to be corrected, especially in

early stages, at least where amendment would not be futile.” Abu-Shawish v. United

States, 898 F.3d 726, 738 (7th Cir. 2018). To file an amended complaint, he needs to write

this cause number on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form which is

available from his law library. After he properly completes and signs that form, he

needs to send it to the court.

       For these reasons, the court:

       (1) GRANTS Justin R. Reichhart until October 22, 2020, to file an amended

complaint; and

       (2) CAUTIONS Justin R. Reichhart if he does not respond by the deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

       SO ORDERED on September 21, 2020


                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT



                                             4
